Citation Nr: 1106093	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  06-38 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim of entitlement to service connection for a 
respiratory disorder, to include asthma and chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1958 to November 
1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa 
that denied the Veteran's application to reopen a claim of 
entitlement to service connection for a respiratory disorder, to 
include asthma and COPD (previously characterized as 
asthma/breathing problems).  

Despite a determination reached by the RO to reopen the claim, 
the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a previously 
denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also VAOPGCPREC 05-92.  

The Board has determined that new and material evidence has been 
received.  The claim is reopened and the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In December 1987, an unappealed RO decision denied service 
connection for a lung condition.

2.  Evidence submitted since the RO's December 1987 decision is 
not cumulative or redundant, and raises a reasonable possibility 
of substantiating the claim of entitlement to service connection 
for a respiratory disorder, to include asthma and COPD.


CONCLUSIONS OF LAW

1.  The December 1987 RO decision denying the Veteran's claim of 
entitlement to service connection for a lung condition is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection for a respiratory 
disorder, to include asthma and COPD, has been received.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's application to reopen his claim of entitlement to a 
respiratory disorder, to include asthma and COPD, is granted, and 
the claim is reopened and remanded, as explained below.  As such, 
the Board finds that any error under the VCAA with regard to the 
Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

A.  Application to Reopen

According to the Court, in order to reopen a previously and 
finally disallowed claim, there must be new and material evidence 
presented or secured since the time that the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  When determining whether the claim should be reopened, 
the credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).

The Veteran served on active duty from March 1958 to November 
1958.

The preliminary issue is whether new and material evidence has 
been received to reopen the Veteran's previously denied claim of 
entitlement to service connection for a respiratory disorder, to 
include asthma and COPD.  After a review of the evidence of 
record, the Board finds that new and material evidence has been 
received.

By way of background, a December 1987 RO decision denied the 
Veteran's claim of entitlement to service connection for a lung 
condition on the basis that the Veteran had a preexisting 
respiratory disorder, noted as asthma, that was not aggravated by 
service.  In November 1988, the Veteran submitted additional 
evidence consisting of two lay statements from his parents and a 
former employer, and a December 1988 RO decision continued the 
denial of the Veteran's claim on the same basis and noting that 
the new lay statements did not establish that the Veteran had a 
lung condition that was incurred in or aggravated by service.  
The Veteran did not file a notice of disagreement, and the RO's 
decisions became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2010).  
In July 2004, the Veteran filed a request to reopen his claim.

At the time of the December 1987 RO decision, the evidence of 
record included the Veteran's service treatment records from the 
Navy, including records of his in-service hospitalization in 
August 1958 for asthma and recommended medical board discharge in 
October 1958 for asthma found to preexist service and not be 
aggravated by service.  The record also included VA treatment 
records dated from August 1968 to July 1987 and private treatment 
records dated from May 1983 to July 1987 reflecting diagnosed 
emphysema in February 1983, chronic asthma in May 1983, and COPD 
in June 1987, and reflecting notations of a 26 year history of 
smoking 1-2 packs of cigarettes per day as well as exposure to 
caustics and lead in his radiator shop for over 23 years, but no 
notations relating to any respiratory problems in service.  As 
noted above, two lay statements were subsequently submitted by 
the Veteran in support of his claim in November 1988, and a 
December 1988 RO decision confirmed the denial of the Veteran's 
claim.

Since the final December 1987 and December 1988 RO decisions, new 
evidence associated with the claims file in connection with the 
Veteran's application to reopen his claim includes private 
treatment records dated from October 1997 to October 2006, VA 
treatment records dated from February 2002 to January 2007, a 
June 2006 VA examination report, and a May 2007 VA medical 
opinion.  The Board notes that an October 2006 private treatment 
record prepared by Dr. J.G. and an October 2006 letter prepared 
by him reflect that he opined that chemical exposure in service 
could have caused or might have contributed to the Veteran's lung 
disease.

The Board finds that the June 2006 VA examination report, May 
2007 VA medical opinion, and the October 2006 treatment record 
and letter from Dr. J.G. satisfy the low threshold requirement 
for new and material evidence.  As such, the claim is reopened.

At this point, however, the Board will not adjudicate the 
reopened claim, as further development is necessary.


ORDER

As new and material evidence has been submitted regarding the 
Veteran's claim of service connection for a respiratory 
condition, to include asthma and COPD, the Veteran's claim is 
reopened; to that extent only, the appeal is granted.


REMAND

The Veteran asserts that he has a respiratory disorder, to 
include asthma and COPD, that had its onset during his active 
service or is otherwise related to the respiratory problems he 
experienced in service.  See, e.g., Statement January 2005; DRO 
Hearing Transcript at 1-2.  He also asserts that he was exposed 
to various types of fuel, chemicals, and asbestos from cleaning 
agents in service that caused his respiratory condition.  See 
Transcript at 4; VA Examination Report, June 2006 (asbestos).

The Veteran's service treatment records reflect that he was 
hospitalized for asthma in August 1958, and that an October 1958 
medical board opined that he had an asthmatic condition that 
preexisted service and was not aggravated by service, and the 
board found him unfit for further duty due to his asthma, based 
on which he was medically discharged.  As noted above, subsequent 
private treatment records reflect diagnosed emphysema in February 
1983, chronic asthma in May 1983, and COPD in June 1987, and 
recent VA and private treatment records reflect that the Veteran 
continues to be followed for his COPD.

The Board notes that the Veteran was provided with a VA 
examination in June 2006, and a VA medical opinion was also 
obtained in May 2007 for further clarification.  The June 2006 VA 
examination report reflects that the Veteran reported receiving 
disability income from the Social Security Administration (SSA) 
for 16 years due, in part, to his respiratory conditions.  When 
VA is put on notice of the existence of SSA records potentially 
relevant to a Veteran's claim, VA should seek to obtain those 
records.  See Hayes v. Brown, 9. Vet. App. 67, 73-74 (1996).  
Based thereon, the Board finds that a remand is necessary in 
order to obtain the Veteran's SSA records before a decision can 
be made on his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's 
pertinent SSA records and associate them with 
the claims file.  If these records are found 
to be unavailable, this should be 
specifically noted in the claims file.

2.  After the above development has been 
completed, perform any additional development 
necessary, and then readjudicate the 
Veteran's claim.  If the claim remains 
denied, the Veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
After the Veteran and his representative have 
been given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


